[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
A hearing on the above matter was held on October 25, 1990. The plaintiffs presented evidence of aggrievement and the Court found aggrievement as to all plaintiffs.
The Court found that the Commission failed to meet the legal notice requirements pertaining to the public hearing. The notice stated that the Commission intended to consider an amendment to the zoning regulations setting forth one specific section, Section 21 of the regulations, and that the purpose was to refine the Designed Industrial District regulations and to consolidate the industrial properties in Fairfield into one district. The action of said Commission also resulted in the repeal of Sections 19 and 20 of the regulations. The plaintiffs did not appear at the hearing and own property affected by the repeal of Sections 19 and 20. The plaintiffs claim the notice should have stated that the Commission was considering the repeal of Sections 19 and 20. The Commission argues that the repeal of said sections could be implied from the notice. The notice in this case did not comply with the statutory requirements because the plaintiffs would not have any reason to know that the actions of the Commission could affect Sections 19, 20 and their property.
The ambiguity of said notice is further evidenced by the fact that the plaintiffs, all substantial landowners, failed to appear at the hearing. As stated by counsel for one of the CT Page 2821 plaintiffs, "only the usual suspects" showed for the hearing that resulted in sweeping changes affecting some 400 acres of land.
Failure to give proper notice of a hearing is a jurisdictional defect rendering the action of the Commission null and void.
For the above reasons, all the appeals were sustained from the bench.
DEAN, J.